—Judgment affirmed without costs. Memorandum: Plaintiff, Sweet Home Central School District of Amherst and Tonawanda (Sweet Home), commenced this declaratory judgment action seeking a declaration that its insurers, defendants, Aetna Commercial Insurance Company and Aetna Casualty and Surety Company (Aetna), have a duty to defend and/or indemnify it in an underlying action alleging that one of its teachers had assaulted and sexually abused three students. Supreme Court denied Sweet Home’s motion for summary judgment and granted Aetna’s cross motion for summary judgment, declaring that Aetna had no duty to defend or indemnify Sweet Home in the underlying action. The court concluded that the complaint against Sweet Home did not allege an “occurrence” within the meaning of the insurance policies.
We affirm. Contrary to the view expressed by the dissent, it is the nature of the underlying acts, not the theory of liability, that governs. Because the operative acts giving rise to any recovery are intentional acts, i.e., assault and sexual abuse, it is of no import that the complaint in the underlying action alleges only negligent hiring, retention and supervision on the part of Sweet Home (see, Green Chimneys School for Little Folk v National Union Fire Ins. Co., 244 AD2d 387; Public Serv. Mut. Ins. Co. v Camp Raleigh, 233 AD2d 273, lv denied 90 NY2d 801; Board of Educ. v Continental Ins. Co., 198 AD2d 816, 816-817). It is also of no import that the complaint in the underlying action alleges conduct that was outside the scope of the teacher’s employment (see, Massachusetts Bay Ins. Co. v National Sur. Corp., 215 AD2d 456, 459, lv denied 87 NY2d 806). The decisions on which the dissent primarily relies are inapposite. In Walker Baptist Church v Aetna Cas. & Sur. Co. (178 AD2d 923), the allegations of negligent supervision were *950based on a pastor’s conduct in persuading a parishioner to part with her property via contributions — conduct that is not necessarily or solely intentional in nature. In Allstate Ins. Co. v Klock Oil Co. (73 AD2d 486), a pollution exclusion clause was involved, not a coverage question, and the alleged underlying acts were negligent installation and maintenance of a gasoline tank, not solely intentional acts of assault and sexual abuse.
All concur except Green, J. P., and Pigott, Jr., J., who dissent and vote to reverse in the following Memorandum.